Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file on 3/3/2022. The claims 1, 11 and 20 have been amended. The amendment has been entered. 

Response to Arguments
The rejections of the Non-Final office action mailed 12/09/2021, have been overcome by the applicant’s arguments and amendments. In particular, applicant’s amendment “displaying, for analysis by a user, at least a portion of the first design option and one or more objective functions, wherein the first design option is based on the first neighborhood and one or more of the one or more construction parameters for the first design option, and wherein the one or morePage 2Patent App. No.: 15/812,885 Attorney Docket No.: AUTO1398US1objective functions enable the user to rate the first design option against the one or more design constraints” illustrate a practical application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analyzing Architectural Layouts in Virtual Environments” 2016) teaches an 
Turner (NPL: Floor plan generation and room labeling of indoor enviroments from laser range data, 2014) teaches room labeling using room seed, boundary and wall axis. Yang (NPL: “Generation of navigation graphs for indoor space, 2015”) teaches a complete and unified method for the construction of navigation graphs of indoor space. 
Chapter 3 (NPL: Use and Occupancy Classification, 2015) teaches classification of occupants based on type of floor plans.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 20: 
“generating a sequence of seed points along the at least one axis based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points; generating a sequence of boundaries along the at least one axis based on the sequence of seed points and the one or more distribution parameters, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148